Citation Nr: 0914527	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960 
and had unverified periods of active duty for training from 
1974 to 1997, with military orders showing a period of active 
duty for training from March 4-17, 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  In that decision, the RO denied the 
Veteran's claim for service connection for a low back 
disorder.  The Veteran perfected an appeal to the Board, 
which denied the Veteran's claim in December 2006.  

In September 2008, the Veteran's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in September 2008.  The basis for the motion included 
VA's failure to properly address the Veteran's stated history 
of continuous symptomatology in the context of the RO's 
decision not to obtain a VA medical examination of the 
Veteran.  The case was also remanded for VA to address the 
notification provided to the Veteran of the unavailability of 
his service treatment records, pursuant to 38 C.F.R. § 
3.159(e). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  VA notified the Veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and to the extent possible 
obtained and fully developed all evidence necessary for an 
equitable disposition of the claim.

3.  The Veteran's current low back disorder is not shown to 
be related to service, including as the result of any injury 
claimed to have occurred during a period of active duty for 
training.

4.  Degenerative changes of the low back were first shown on 
radiological examination many years after service and are not 
shown to be related to service or any event of service 
origin.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disorder that was 
incurred in or aggravated by service, and degenerative 
disease of the back may not be presumed to have been incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran does not have a low back disorder that was 
incurred in or aggravated during a period of active duty for 
training.  38 U.S.C.A. §§ 101(2), 101(22)-101(24), 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  In this respect, through 
December 2001 and July 2005 notice letters, the RO notified 
the Veteran of the legal criteria governing his claim and the 
evidence needed to support his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2001 and July 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the Veteran submit evidence in his 
possession in support of his claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2001 and 
July 2005 letters.

During the course of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which held that the VCAA notice must provide notice regarding 
the evidence necessary to establish an effective date and 
disability rating.  In the instant appeal, the Veteran was 
provided notice in a March 2006 notice letter regarding both 
the disability rating and the type of evidence necessary to 
establish an effective date.  He was then given opportunity 
to respond before the RO's September 2006 re-adjudication of 
his claim.

The Board also concludes that VA's duty to assist has been 
satisfied.  All available service treatment records as well 
as records of the Veteran's post-service treatment have been 
associated with the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  The 
RO has sought records of the Veteran's service treatment 
records, including in particular records from his active duty 
for training in March 1989, but has been unable to procure 
any records from the Veteran's time on active duty or active 
duty for training beyond those records already associated 
with the Veteran's claims file.  The Board notes that the 
record is replete with documentation of the RO's efforts to 
obtain the Veteran's records from both the National Records 
Processing Center in St. Louis, Missouri, and the Veteran's 
Army Reserve unit in Guam.  All attempts have been 
unsuccessful, a fact of which the Veteran has been notified, 
and of which he has displayed actual knowledge in multiple 
statements to VA.  The RO has entered a formal finding of 
unavailability in August 2006, pursuant to 38 C.F.R. § 
3.159(e) (2008).  Further, the record evidences that the 
Veteran has made his own attempts to obtain his service 
treatment records and has been unsuccessful.  The RO has 
notified him on multiple occasions, including in the 
September 2006 supplemental statement of the case, of the 
efforts VA has made to obtain his records.  The Veteran has 
also been notified, most recently in an August 2006 letter 
from the RO, that he is ultimately responsible for procuring 
the records and that his claim would be decided based on the 
evidence of record if the service treatment records were 
unavailable.  The Veteran has also been notified of 
alternative sources of service treatment records or other 
medical evidence.  As will be discussed below, however, in 
opining that there is no etiological relationship between the 
Veteran's claimed March 1989 in-service injury and his 
current low back disorder, the Veteran's February 2002 
medical examiner accepted the Veteran's report of his claimed 
in-service back injury and considered the injury in reaching 
his conclusion that the claimed injury is not related to the 
Veteran's current low back complaints.  Neither the Veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of his claim that 
need to be obtained.  Additionally, the Veteran and his 
representative have both submitted written argument.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including a medical examination and opinion the Veteran 
obtained in February 2002 pursuant to his complaints of a low 
back disability.  The Board concludes that a current 
examination is not needed, as the medical evidence of record 
is sufficient to decide this case.  In that connection, the 
Board notes that report of the February 2002 examination, 
performed by the Veteran's treating physician at the United 
States Naval Hospital in Guam, reflects that the examiner 
elicited a full medical history from the Veteran, including a 
report of his claimed in-service injury, and conducted a 
thorough physical examination of the Veteran's back before 
opining as to the etiology of the Veteran's current low back 
disorder.  The Board thus finds that a second examination 
would be merely duplicative of the February 2002 examination, 
at which the examiner accepted the Veteran's report of in-
service injury and based his opinion in part on consideration 
of that injury.  Although the Board has considered the 
Veteran's request for VA examination in light of his 
contentions and the requirements set forth in McLendon, the 
Board concludes that the medical evidence and examination of 
record are sufficient competent medical evidence to decide 
the claim, and an additional examination is not necessary.  
See 38 C.F.R. § 3.159 (c)(4).  The Board thus concludes that 
the requirements of the duty to assist are satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

Under the applicable law, a "Veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1 (2008).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"Veteran" status through the performance of "active 
service," he or she is entitled to certain presumptions 
afforded to Veterans.

In this case, the Veteran is seeking service connection for a 
low back disorder, which he claims is the result of an injury 
he sustained during a period of active duty for training in 
1989.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against his claim.

Initially, the Board notes that the evidence does not show 
and the Veteran has not claimed any back injury as the result 
of his active service from 1958 to 1960.

The available service medical records consist of records 
dated in 1987.  The clinical records are negative for any 
complaints or findings of any back problems.  On an annual 
examination in April 1987, the Veteran did report back 
complaints.  He described low back discomfort with knee 
squats on physical training.  On examination, however, his 
spine was found to be within normal limits, and his back 
complaints were considered not to be disabling.  There was no 
reference to any back injury during service.

Treatment records from the United States Naval Hospital 
(USNH) in Guam reflect that the Veteran sought post-service 
treatment at that facility from 1998 to 2002.  Records dated 
from 1998 to 1999 are silent for any back complaints.  In a 
record dated in November 2000, the Veteran reported having 
back pain as the result of an injury in the 1980s.  There was 
no description, however, of the injury or where it occurred.  
At the November 2000 treatment visit, the Veteran complained 
that the back pain was worse on lifting and physical 
exercise.  On physical examination, the Veteran was found to 
have a full range of back motion, and the diagnosis was 
mechanical low back pain.  Radiological examination in 
November 2000 revealed mild degenerative osteophytosis of all 
lumbosacral levels.  There was a suggestion of a fracture at 
L-5, which was not confirmed on oblique views.  No acute bony 
abnormalities were found.  There was no indication of a 
relationship to any event from the Veteran's service.  
Service department treatment records dated in March 2001 
reflect that the Veteran complained of back pain and was 
doing exercises to address the pain.  The Veteran's treating 
physician at that time noted the previous radiological 
findings of degenerative changes in the lumbar spine and 
recommended that the Veteran continue with back exercises.  
In April 2001, the Veteran reported to his treating physician 
that the back pain was not persistent and that he noticed it 
only on lifting.  He again complained of "chronic back 
pain" in August 2001, but no diagnosis was made at that 
time.  In October 2001, when seen for an annual physical 
examination, the Veteran made no complaints of pain, and 
neurological evaluation was normal.

In February 2002, the Veteran obtained a physical examination 
at the USNH pursuant to his complaints of back pain.  At that 
time, he complained of having low back pain intermittently 
for the previous 12 months.  The examiner noted the Veteran's 
report that he was filing a claim with VA due to a back 
injury he incurred 15 to 20 years earlier on active reserve 
duty.  The examiner noted the Veteran's report that he had 
recovered from the initial injury after a few days and had 
suffered no neurological symptoms or fractures with the 
injury.  The Veteran reported no radiation of symptoms and 
stated that he was able to exercise without pain.  Physical 
examination revealed a full range of motion and a negative 
straight leg raising test bilaterally.  The examiner noted 
that the Veteran's right paraspinal musculature had minimal 
tenderness to palpation in the lumbar spine.  He was found to 
be normal neurologically, with full muscle strength in the 
lower extremities bilaterally and sensory perception intact 
bilaterally.  Deep tendon reflexes were also found to be 
normal bilaterally.  The examiner diagnosed the Veteran with 
mild degenerative joint disease of the lumbar spine with 
mechanical low back pain.  He noted the Veteran's concern 
with his VA disability claim and opined that his in-service 
injury did not cause his current low back pain.  In a 
separate statement received in March 2002, the physician who 
conducted the February 2002 examination reported that he had 
seen and examined the Veteran and that it was his medical 
opinion that the injury the Veteran sustained on active duty 
for training 15 to 20 years earlier was not related to his 
current low back pain.  Both the statement and the clinical 
record were signed by the examiner.

In July 2002 the Veteran was again seen at the USNH and 
reported that his low back pain had "completely resolved."  
At a September 2002 visit to the USNH, the Veteran reported a 
history of low back pain but stated that the pain had 
increased following his hospitalization for a burn injury in 
April 2002 that required a skin graft.  He reported increased 
back pain and tightness down his legs following the 
procedure.  There was no reference to any problems from 
service at that time, and the Veteran was diagnosed with 
mechanical low back pain.  At an October 2002 treatment visit 
to the USNH, the Veteran again complained of chronic low back 
pain.  His treating physician diagnosed the Veteran with back 
pain but made no mention of any in-service injury.

The Veteran has also submitted numerous personal statements 
in support of his claim.  In his initial claim in September 
2001, the Veteran did not indicate the date when his injury 
occurred.  In a February 2002 statement, he claimed that the 
injury occurred approximately 17 years earlier, which would 
be approximately 1984, while on duty in the Philippines.  
Then in his substantive appeal, submitted in June 2004, the 
Veteran reported that the injury occurred in March 1989 while 
on duty in the Philippines.  In support of his claim, the 
Veteran submitted copies of his orders to active duty for 
training for the period March 4-17, 1989.  He indicated that 
the orders did not reflect that he was sent to the 
Philippines.  However, the orders do show that the Veteran 
was part of "Group A," which was sent to Saipan in March 
1989 for active duty for training.  This evidence showing 
that he was ordered to active duty in March 1989 weighs 
against his claim that he was in the Philippines when he 
claims to have injured his back, as the orders actually show 
he was sent to Saipan for his active duty for training.  The 
Board recognizes the difficulty of remembering events from 
many years earlier and thus accords little probative weight 
to the Veteran's recollections.  However, for purposes of the 
instant appeal, the Board assumes, without conceding, that 
the Veteran sustained an injury to his back while serving on 
active duty for training in March 1989 and notes in 
particular that the Veteran's February 2002 examiner took the 
claimed in-service back injury into account when arriving at 
an opinion concerning the etiology of his current low back 
disorder.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back 
disorder.  Here, notwithstanding the Veteran's current 
diagnosis of degenerative changes of the lumbosacral spine, a 
review of the evidence does not reflect competent medical 
evidence linking the currently diagnosed disability, or any 
back disability, to the Veteran's time in service or on 
active duty for training.  Hence, an essential requirement 
for service connection is not met.

In finding that the Veteran's currently diagnosed low back 
disorder is not related to his time in service, the Board 
finds persuasive the fact that no physician or other medical 
professional has linked any current low back disorder to the 
Veteran's active service, including to his active duty for 
training or to his claimed in-service injury in particular.  
In fact, the Board notes that the Veteran appears to have 
obtained the February 2002 medical examination for the 
specific purpose of obtaining an etiological opinion 
concerning the relationship between his claimed in-service 
injury and his current low back disorder.  Additionally, 
neither the Veteran nor his representative has presented or 
alluded to the existence of any medical opinion establishing 
a relationship between the Veteran's currently diagnosed 
degenerative changes of the lumbosacral spine and his period 
of military service.  The Board finds the medical evidence in 
the Veteran's post-service treatment records to be persuasive 
that his current low back disorder is not etiologically 
related to his time in service, including his time on active 
duty for training and any claimed injury he sustained while 
serving.  To this end, the Board notes that the Veteran 
sought medical examination for his low back disability in 
February 2002, obtaining a physical examination and opinion 
from his treating physician at the USNH.  That physician 
elicited a full medical history from the Veteran and 
conducted physical examination.  In arriving at the 
conclusion that the Veteran's current low back disorder is 
not related to his in-service injury, the examiner accepted 
the Veteran's report of an in-service injury, finding that 
injury to be unrelated to the Veteran's current low back 
disorder in light of the fact that the Veteran reported that 
the in-service resolved in a few days and the many 
intervening years between the claimed 1989 injury and the 
Veteran's complaints of intermittent pain for only 12 months 
preceding the examination.  

There is, further, no evidence that the Veteran was diagnosed 
with a back disability, or otherwise obtained any treatment 
for the disability, at any time before his November 2000 
treatment at the USNH; he was not diagnosed with mild 
degenerative changes in the lumbosacral spine until November 
2000, more than 11 years after his claimed injury on active 
duty for training.  Further, treatment records since that 
date reflect the Veteran's complaints of back pain on an 
intermittent basis only, which the Veteran noted in his 
February 2002 examination had occurred only for the 12 months 
prior to the examination.  In addition, the Veteran reported 
that his back pain had "completely resolved" in July 2002; 
further treatment reports reflect that the Veteran contended 
his back pain recurred only after a burn injury requiring 
skin grafting.  Hence, this evidence weighs against a finding 
of service connection for a low back disorder or for 
favorable application of the one-year presumption.  38 C.F.R. 
§§ 3.307, 3.309.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part, that "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this 
case, the Board attaches greater probative weight to the 
clinical findings of the Veteran's February 2002 treating 
physician, who based his opinion on both physical examination 
and the Veteran's own reported history and symptoms, than to 
the Veteran's assessment of the etiology of his current low 
back disorder.  To that end, the Board notes that the 
February 2002 examiner found the Veteran to be credible in 
describing both his claimed in-service injury and his current 
symptoms, which he reported at that time were 
"intermittent" and had been present only for the 12 months 
prior to the examination.  The Board thus finds the Veteran's 
statements to his USNH treatment providers that the onset of 
his current low back pain was only 12 months prior to his 
February 2002 examination to be most probative in finding 
that there exists no continuity of symptomatology from the 
claimed in-service injury to the present.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).

Although the Board recognizes the Veteran's frustration in 
being unable to obtain his service treatment records from his 
period of active duty for training during which he claims to 
have been injured, the Board also notes, as discussed above, 
that he was given the opportunity to submit documents from 
other sources, but has not submitted any other evidence 
showing that he has a chronic low back disorder as the result 
of any injury from service.  The Board further notes that, 
for the purposes of the instant appeal, the Veteran's claimed 
in-service injury is assumed, as noted by the Veteran's 
February 2002 examiner in his report and opinion.  Indeed, 
the weight of the evidence is against the claim.  Treatment 
records reflect that the Veteran's back complaints have 
varied and on occasion have been reported to have been 
resolved.  Degenerative changes of the spine were first noted 
in November 2000, many years after the Veteran's time on 
active duty-including his claimed March 1989 in-service 
injury-and were considered to be mild.  Most importantly, 
the Veteran's USNH examiner in February 2002 specifically 
considered the Veteran's assertions of a back injury during 
active duty for training and, following his examination, 
concluded that there was no relationship between the 
Veteran's current back complaints and the in-service injury 
he described.  Upon consideration of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection.

The Board acknowledges that the Veteran has contended that 
his currently diagnosed low back disorder first manifested 
during his period of active duty for training in March 1989.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran, 
however, has not demonstrated that he has any medical 
expertise to offer such an opinion or diagnosis.  The Board 
notes that although the Veteran is competent to report 
symptoms such as low back pain, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of any current disability.  
As a layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability such as degenerative changes of the spine.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, the Veteran's February 2002 medical examiner found no 
relationship between the Veteran's claimed in-service injury 
and his current low back disorder.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  For all 
the foregoing reasons, the Veteran's claim for service 
connection for a low back disorder must be denied.  



ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


